PCIJ_A_07_GermanInterestsUpperSilesia_DEU_POL_1926-05-25_ANX_01_NA_NA_FR.txt. ‘98 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE
Annexe III — Annex III.

DOCUMENTS SOUMIS A LA COUR PAR LES PARTIES
AU COURS DE LA PROCEDURE

DOCUMENTS SUBMITTED BY THE PARTIES DURING
PROCEEDINGS.

A. — PIECES TRANSMISES PAR L’AGENT DU GOUVERNEMENT
‘ ALLEMAND.

A. — FILED BY THE AGENT FOR THE GERMAN GOVERNMENT,

¥. Affaire de Chorz6ow.
I. Chorz6w.

Dr Paul Roth: Die Enisiehung des Polnischen Staates.

« Documents relatifs à l'affaire de Choradw»:

° Contrat du 5 mars 1915, conclu entre le Reich et les Bayerische
Stickstoffwerke.

2° Fondation de la Stickstoff-Treuhandgeselischaft m. b. H., le 24 dé-
cembre 1919.

3° Augmentation du capital social de la Stickstofi-Treuhandgesellschaft,
Je 24 décembre 1919.

4° Fondation de ja Oberschlesische Stickstoffwerke Aktiengeselischaft,
le 24 décembre 1919.

5° Augmentation du capital social des Oberschlesische Stickstoffwerke,
le 24 décembre 1910.

6° Contrat du 24 décembre 1919, conclu entre le Reich, les Ober-
schlesische Stickstoffwerke et la Stickstoff-Treuhandgesellschaft.

7° Correspondance relative à la continuation de la direction par les
Bayerische Stickstoffwerke de l'exploitation de l'usine.

8° Transfert du siège social des Oberschlesische Stickstoffwerke, le
14 janvier 1920.

9° Reprise par la Stickstoff-Treuhandgesellschaft des actions des Ober-
schlesische Stickstoffwerke contre cession à la Stickstoff-Treuhandgesell-
schaft des dettes des Oberschlesische Stickstoffwerke, le 17 mai 1920.

10° Modification statutaire des Oberschlesische Stickstoffwerke concer-
nant la transaction du 17 mai 1920 (n° 9).

° Assemblée générale des Oberschlesische Stickstoffwerke relative au

changement de l’année financière, le 21 juillet 1920.

12° Contrat du 25 novembre 1920, conclu entre la Stickstoff-Treuhand-
gesellschaft et les Bayerische Stickstoffwerke.

13° Assemblée générale des Oberschlesische Stickstoffwerke relative
au bilan, le 7 janvier 1922.

14° Inscription du Fisc polonais aux registres fonciers.

15° Reprise de l'Usine par le délégué du Gouvernement polonais.

16° Offre de vente d'actions des Oberschlesische Stickstoffwerke.
ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE 99

« Documents relaiifs à la genèse des dispositions de la Convention de Genève concer-
nani la liquidation» : |
I. Extraits des procès-verbaux de la Commission X de la Conférence à
Beuthen :
1° gme séance, le 13 décembre 1921;
2° 4me séance, le 14 décembre 1921;
3° 5me séance, le 3 janvier 1922.
II. Résultat des négociations de Beuthen.
III. Consultation de M. E. Kaufmann, à Bonn.
IV. Consultation de M. Struycken, à La Haye.
V. Consultation de M. Vaughan Williams, à Londres.
VI. Mémoire polonais du 24 février 1922.
VII. Mémoire polonais du 3 mars 1922.
VIII. Réponse allemande du... mars 1922.
IX. Mémoire polonais du 20 mars 1922.
X. Plaidoirie du plénipotentiaire d'Allemagne, le 23 mars 1922.
XI. Réponse de M. Struycken du 3 avril 1922.
XII. Mémoire allemand du 5 avril 1922.
XIII. Suggestion d’un accord par le président Calonder, le 8 avril 1922.
XIV. Extrait de la première rédaction de l’accord, le 12/13 avril 1922.
XV. Extrait de l'accord signé par les deux plénipotentiaires, le 13 avril 1922.

Annexes au Mémoire du Gouvernement allemand.

Annexes to the German Case.

Annexe I. I. Relations juridiques, assimilées à des sociétés, créées pour
l’utilisation d’une propriété littéraire.
II. Relations juridiques, assimilées à des sociétés, créées pour
Putilisation commune de biens-fonds.
III. Relations juridiques, assimilées à des sociétés, créées pour
l’utilisation d’une propriété industrielle.
Annexe 2. Extrait du projet d'accord de Boulogne du 2 juillet 1920 et de
l’arrangement de Spa du 16 juillet 1920.
Annexe 3. Extraits de la Convention d’armistice du 11 novembre 1918.
Annexe 4. Extraits de Mermeix, Les négociations secrètes et les quatre armis-
tices. Paris, sme édition: Fragments d'histoire de 1914-1919.
Annexe 5. Extrait du Protocole de clôture des travaux de la Sous-Commis-
sion financière de la Commission internationale d’armistice de
Spa.
Annexe 6. Extraits de Mermeix, Les négociations secrètes et les quatre armis-
tices.
Annexe 7, N° 9: Convention entre la Grèce et la Bulgarie, relative à l’émi-
gration réciproque, signée à Neuilly-sur-Seine le 27 novembre 1910.
Annexe 8. Convention concernant l'échange des populations grecque et tur-
que.
Annexe 9. Extrait de la note allemande du 22 mai 1919. (Kraus-Rédiger,
Urkunden zum Friedensvertrage von Versailles, I, pp. 268-269.)
Annexe 10. Extrait de la note allemande du 29 mai 1919. (Kraus-Rôdiger,
Urhunden zum Friedensvertvage von Versailles, I, p. 513.)
Annexe 11. Extrait de la note de la Conférence de la Paix du 16 juin 1919.
(Kraus-Rôdiger, Urhunden zum Friedensverirage von Versailles,
I, pp. 651-654; p. 659.)
roo

Annexe

Annexe

Annexe

Annexe

Annexe

Annexe
Annexe

Annexe

Annexe

Annexe
Annexe

ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

12. Extrait du rapport du 20 mars 1919, présenté par Norman H.
Davis, R. Hon. E. S. Montagu et M. Louis Loucheur. (Germain
Calmette, Recueil de Documents, pp. 78-79.)

13. Extrait du projet américain, présenté le 25 mars 1919 au Prési-
dent Wilson par Norman H. Davis. (Germain Calmette, Recueil
de Documents, p. 85.)

14. Extraits de l’avant-projet des clauses financières à imposer à
l'Allemagne, présenté, par M. L. Klotz au Conseil suprême le
28 mars 1919. (Klotz, De la Guerre à la Paix, pp. 213 et suiv.)

15. Extrait du rapport sténographique d’une séance tenue par le
Président Wilson et les membres et experts de la délégation
américaine le 3 juin I919.

16. Extrait de la note de la Conférence de la Paix du 16 juin 1919.
(Kraus-Rôdiger, Urkunden zum Friedensvertrage von Versailles,
I, pp. 659-660.)

17. Germain Calmette, Recueil de Documents, pp. XXVITI-XXIX.

18. Extrait de l'exposé historique de la question de Haute-Silésie,
transmis par le président du Conseil suprême, le 29 août 1921.

19. Extrait de la Recommandation du Conseil de la Société des
Nations, transmise au Conseil supréme des Principales Puissances
alliées le 12 octobre 1921.

20. Extrait de la Décision de la Conférence des Ambassadeurs du
2r octobre 1921.

21. Tribunal arbitral mixte germano-polonais. Cause n° 1233.

22. Abkommen zwischen der Deutschen Regierung und der Tsche-
choslowakischen Regierung über die Anwendung des Artikels 297
des Friedensvertrages von Versailles. (Reichsgesetzblatt 1920, pp. 2279
et suiv.) |

« Documents supplémentaires pour l'affaire concernant certains intérêts allemands

VIII.

en Haute-Silésie polonaise».

. Extrait de Masaryk, Die Weltrevolution.

. Conventions de Trèves relatives aux prolongations de l’armistice.

. Arrét du Tribunal arbitral mixte germano-belge du 20 juillet 1925.
. Certificat d’option du First Lichnowsky.

. Extrait du Traité conclu entre le Reich et la Tchécoslovaquie au

sujet des questions de nationalité.

. Actes et documents de la Conférence germano-polonaise.
[. Extrait du dossier de l’affaire Marie-Anne von Goldschmidt-Rothschild

contre État polonais.
Certificat du Reichspatentamt concernant la marque de fabrique des
Reichswerke.

. Acte de fondation du Stickstoffsyndikat en date du 8 mai 1919.
. Documents relatifs 4 la participation des Bayerische Stickstoffwerke

à la Berufsgenossenschajt der chemischen Industrie.

. Contrats relatifs à l'usine de Chorzé6w.
. Documents concernant la direction et l'exploitation de l’entreprise.
. Négociations concernant le maintien des contrats conclus avec des

fonctionnaires et employés de l’entreprise de Chorzôw lors de l'arrêt
de l'exploitation en septembre-octobre 1919.

. Extraits des notes de la délégation allemande relatives aux négocia-

tions concernant la question des liquidations en Haute-Silésie polonaise
du 8 au 13 avril 1921.
ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE IOI

XV. Extrait de Karl Wieland, Handelsrecht.
XVI. Message du Conseil de Régence en date du 14 novembre 1918.
XVII. Comte Michael Rostworowski, La Question polonaise et sa solution
juridique (extrait).
XVIII. sia La Restauration de la Pologne et la diplomatie européenne
extrait).

B. — PIECES DEPOSEES PAR L’AGENT DU GOUVERNEMENT
ALLEMAND.

B. — PRODUCED IN COURT BY THE AGENT FOR THE
GERMAN GOVERNMENT.

 

I. Affaire de Chorzow.
I. Chorzéw.

Certificat d’enregistrement de la marque de fabrique des Oberschlesische
Stickstoffwerke. |

Extraits n° 3, mars 1904; n° 5, mai 1909; n° 7, juillet 1916; n° 13, juillet
1925, du Warenzeichenblatt édité par le Reichspatentamt. ‘

Reichsbesteuerungsgesete du 15 avril 1911 (Reïchsgesetzblait, p. 187).

Vollmacht, signée: Goldkuhle; datée: Berlin, le 23 décembre 1919.

N° 2304 des Notariatsregisters für 1919, signé: Dr. Meidinger; daté:
Berlin, le 24 décembre 1919.

N° 2307 des Notariatsregisters für 1919, signé: Dr. Meidinger; daté:
Berlin, le 24 décembre 1919. ‘

N° 2309 des Notariatsregisters für 1919, signé: Dr. Meidinger; daté:
Berlin, le 24 décembre 1910.

Vertrag zwischen :
der Vereinigte Industrie-Unternehmungen A.-G. ;
der Bayerische Stickstoffwerke A.-G. ;
der Mitteldeutsche Stickstoffwerke A.-G. ;
der Bayerische Kraftwerke A.-G., du 24 décembre 1923.

Quatrième original du contrat de vente des Reichstickstoffwerke, Chorzéw,
du 24 décembre 1919.

Schlussnoten concernant le versement du droit de timbre pour le transfert
des actions des Oberschlesische Stickstoffwerke.

Acte de fondation de la Deutsche Werke A.-G., du 4 décembre 1919.

Procés-verbal d’une Assemblée générale de la Deutsche Werke A.-G., tenue
le 16 janvier 1920.

Procès-verbal d’une Assemblée générale de ladite Société en date du 21 dé-
cembre 1921, avec annexes.

Déclarations tenant lieu de serment, déposée le 26 février 1926 par M. le
Dr Edgar Landauer, conseiller supérieur de Gouvernement en disponibilité,
ancien rapporteur au Reichsschatzministerium et actuellement directeur de la
Vereinigte Industrieunternehmungen A.-G.

Contrat conclu entre le Reich et les Bayerische Stickstoffwerke A.-G., le
24 octobre 1919 et pendant la période suivante, concernant l'élargissement
des usines en Baviére, le projet de la fondation des Bayerische Kraftwerke
et le contrat de l’exploitation y relatif.

: ; 13
102 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Actes et contrats concernant l'usine de Piesteritz.

Contrat de construction et d'exploitation, du 21 mars 1922, concernant les
usines en Bavière et de l'Allemagne centrale.

Texte du dernier rapport du Conseil de direction de la Vereinigte Industries
unternehmungen A.-G.

li. Affaires des grands fonds.
IX. Large Rural Estates.

a) Pièces. — Documents.

Tableau récapitulatif fournissant des indications sur les grands fonds
qui ont fait l'objet d’une notification.

Gazeta urzedowa Wojewddztwa Slaskiego, n° du 9 janvier 1925.

Commission de conciliation en matière de nationalité pour la Haute-Silésie
— Procès-verbaux des 15 et 30 janvier 1926.

Statuts de la Société Vereinigte Kônigs- und Laurahiitte.

Volume intitulé: Ueber die in Oberschlesien beim Abbau mit Sptilversatz
beobachieten Evdsenkungen. (XII. Allgemeiner Deutscher Bergmannstag in
Breslau 1913).

Volume intitulé: Der gegenwärtige Stand des Spiilversatzverfahrens in Ober-
schlesien. (XII. Allgemeiner Deutscher Bergmannstag in Breslau 1913).

Copie d’une lettre, en date du 10 octobre 19017, adressée au Repräsentanten-
Kollegium der Bergwerksgesellschaft Georg von Giesche’s Erben, Breslau, et
signée « Bernhardi».

Volume intitulé: Zeitschrift des Oberschlesischen Berg- und Hiittenmdannischen
Vereins. Dr. Hans Volk, 39me année, août 1900.

Jahres-Rechnung vom Gut Mokrau für die Wirtschaftsjahre 1920/21, 1921/22,
1922/23, 1923/24, 1924/25.

Jahres-Rechnung vom Wirtschaftsamt Ruda für das Wirtschaftsjahr 1924/25
(für eine Zeit vom 1/7/24 bis 30/6/25).

Volume intitulé: Die Milchversorgung norddeuischer Städte und Industrie-
gebiete (1914).

b) Cartes et plans. —- Maps and Plans.

Extraits de la matrice cadastrale de Rybnik, relatifs aux domaines de la
Ville de Ratibor.
Plans relatifs à certains domaines ruraux:
Besitz der Godulla Aktiengesellschaft im Jahre 1924 im Orzischer
Revier.
Art. der Bewirtschaftung des Grundbesitzes der Godulla A.-G. im Jahre
1924.
Uebersichtskarte von dem Grâäflich Ballestrem’schen Besitz in Ruda.
Kreis Swientochlowice.
Grund- und Grubenbesitz der Veteinigte Kônigs- und Laurahütte
(deux cartes).
Domaines de la Ville de Ratibor (deux cartes).
Trois plans relatifs aux domaines de la Société Giesche.
Profil durch das Rittergut Mokre.
Uebersichtskarte des Rittergutes Mokre.

Profil A in der Achse der Ruda’er Mulde.
ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE 103

Stkbgw. cons. Brandenburg. Stkbgw. Neucons Paulus Hohenzollern Schaff-

gotsch-Scht.

Stkbgw. Wolfgang u. Graf-Franz. Wetter-Scht. III.

Calques (coupes). — Drawings (sections) :

Georg-Fléz, Veronika-Flôz, Einsiedel-Flôz, Gerhard-Flôz, Schuckmann-Flôz,
Heinitz-Fléz, Reden-Flôz, Pochhammer-Fléz, Jakob-Fléz, Antonie-Fléz, Son-
nenblume-Fléz. -

C. — PIECES TRANSMISES PAR L'AGENT DU GOUVERNEMENT

POLONAIS.

C. — FILED BY THE AGENT FOR THE POLISH GOVERNMENT.

I. Affaire de Chorzéw.
I. Chorzéw.

Recueil des actes diplomatiques, traités et documents concernant la Pologne.

Tome I. — Karl Lutostanski: Les partages de la Pologne et la lutte pour l'indé-

pendance.

Tome II. — Stanislas Filasiewicz: La Question polonaise pendant la guerre mon-

Annexe I.

Annexe 2.

Annexe 3.

Annexe 4.

Annexe 5.

diale.

Annexes au Contre-Mémoire du Gouvernement polonais.

Annexes to the Polish Counter-Case.

Stanislas Filasiewicz: La Question polonaise pendant la guerre
mondiale (p. 183, n° 97) — 4 juin 1917, Paris — Décret de
M. Poincaré, Président de ia République française, relatif à la
création en France d’une armée polonaise,

Stanislas Filasiewicz: La Question polonaise pendant ia guerre
mondiale (p. 535, n° 257) — 28 septembre 1918, Paris — Accord
entre le Gouvernement de la République française et le Comité
national polonais, concernant le Statut de l'armée polonaise.

Stanislas Filasiewicz: La Question polonaise pendant la guerre
mondiale (p. 560, n° 267) — 11 octobre 1918, Foreign Office —
Note de M. Balfour, ministre des Affaires étrangères de Grande-
Bretagne, communiquant au comte Sobanski, représentant du
Comité national polonais à Londres, la reconnaissance de l’armée
polonaise comme armée autonome, alliée et belligérante, par le
Gouvernement britannique.

Stanislas Filasiewicz: La Question polonaise pendant la guerre
mondiale (p. 562, n° 268) — 12 octobre 1918, Rome — Note de
M. Sonnino, ministre des Affaires étrangères d'Italie, à M. Skir-
munt, représentant du Comité national polonais à Rome, lui
communiquant la reconnaissance de l’armée polonaise comme
armée autonome, alliée et belligérante, par le Gouvernement
italien.

Stanislas Filasiewicz: La Question polonaise pendant la guerre
mondiale (p. 575, n° 277) — 1er novembre 1918, Washington —
Note de M. Lansing, secrétaire d'État aux Affaires étrangères
des États-Unis d'Amérique, à M. Dmowski, président du Comité
104

Annexe

Annexe

Annexe

Annexe

Annexe

Annexe

Annexe

Annexe

Annexe

Annexe

Annexe
Annexe
Annexe

Annexe

Annexe

Io.

I2.

13.
14.

15.

16 a.

16 b.

174.

ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

national polonais, l’informant de la décision du Gouvernement
de Washington de reconnaître l’armée polonaise comme armée
autonome et belligérante.

Stanislas Filasiewicz: La Question polonaise pendant la guerre
mondiale (p. 584, n° 286) — 30 novembre 1918, Foreign Office —
Note de M. Balfour, ministre des Affaires étrangères britannique,
à M. Pichon, ministre des Affaires étrangères de France, annon-
çant la décision du Gouvernement de la Grande-Bretagne de ne
pas reconnaître le Comité national polonais comme Gouverne-
ment de fait.

Stanislas Filasiewicz: La Question polonaise pendant la guerre
mondiale (p. 584, n° 285) — 30 novembre 1918, Foreign Office
— Note de M. fBalfour, ministre des Affaires étrangères de
Grande-Bretagne, adressée à M. Sobanski, représentant du
Comité national polonais auprès du Gouvernement britannique,
au sujet de la participation d’un délégué polonais aux délibé-
rations de la Conférence interalliée relatives à la Pologne.

Stanislas Filasiewicz: La Question polonaise pendant la guerre
mondiale (p. 589, n° 290) — 29 décembre 1918, Paris — Discours
prononcé à la Chambre des députés française par M. Pichon,
ministre des Affaires étrangères de France.

Stanislas Filasiewicz: La Question polonaise pendant la guerre
mondiale (p. 590, n° 291) — 15 janvier 1919, Paris — Note de
M. Pichon, ministre des Affaires étrangères de France, à
M. Piltz, délégué du Comité national polonais auprès du Gouver-
nement français, lui communiquant que la Pologne pourra se
faire représenter par deux délégués à la Conférence interalliée
des préliminaires de paix.

Convention additionnelle d’armistice du 16 février 1919.

Rapport du Service financier de la Commission des Répara-
tions, en date du 19 février 1921.

Lettre du président de la Conférence "des Ambassadeurs à M. le
comte Zamoyski, ministre de ‘Pologne à Paris, datée de Paris,
le 10 mars 1922.

Extrait tiré de la Chemiker Zig., n° 19, 14 février 1922.

Rapport du secrétaire général du Bureau d'informations à
Berlin, à la Commission des Réparations (Service d’information),
Paris, daté de Berlin, le 5 août 1920.

Document en date du 14 mai 1917, signé par le ministre du
Reichsschatzamt et par la Direction des Reichsstickstoffwerke
de Chorzôw.
Lettre en date du 19 octobre :918, émanant des R. St. W.
de Chorzéw.
Lettre en date du 7 octobre 1918, émanant des R. St. W.
de Chorzéw.

Lettre en date du 9 novembre 1918, adressée aux R. St. W.
à Chorzéw. -

176. Lettre datée de Sosnowice, le 9 janvier 1918, adressée par le

19 c.

Kaufmännisches Biro des Kaiserl. Deutschen Kreischefs des
Kvreises Bendzin, aux R. St. W. a Chorzéw.

Lettre datée de Chorzéw, le 27 mars 1917, adressée par la Bau-
amt Reichswasserleitung au Regierungsbaumeister Schaefer, Be-
triebsdirektion R. St. W., à Chorzéw.
Annexe
Annexe
Annexe
Annexe

Annexe

Annexe

Annexe

Annexe
Annexe

Annexe

Annexe

Annexe
Annexe
Annexe

Annexe

Annexe

Annexe
Annexe

Annexe

Annexe

17 4.

18 a.

185.

ARRET N° 7, — HAUTE-SILESIE POLONAISE 105

Lettre datée de Altwasser i/Schl., le rr octobre 1918, adressée
par la Wilhelmshütte A.-G. für Maschinenbau und Eïsengiesserei,
aux KR. St. W. à Chorzéw.

Lettre datée de Berlin, le 2 mai 1918, adressée par les R. St.
W., Geschaftsfihrung: B. St. W. A.-G. Abteilung Reichswerke,
au Werkvorstand der Reichswerke à Chorzéw.

Lettre datée de Berlin, le 28 septembre 1918, adressée par les
R. St. W., Geschaftsfiihrung: B.St. W. A.-G. Abteilung Reichs-
werke, Werkvorstand der R.St. W. à Chorzéw.

. Lettre datée de Berlin, le 24 décembre 1918, adressée par la

Zentrale (Betriebsleitung, Chorz6w), aux R. St. W. Geschäfts-
fübrung: B. St. W. A.-G. Abteilung Reichswerke.

Idem, le 18 juin 1919.

R. St. W. Chorzéw O/S. — Circulaire n° 93 en date du 8 février
1918.

. Accord daté de Chorzôw le 18 mars 1918, entre le Reichs-

kanzler (Reichsschatzamt) et le Gouvernement général de Var-

‘ sovie.

23.

24.

25.

26.

27.

28.

29.
30.

31.

32.

. Contrats des 25 et 31 janvier 1919 entre la Staatliche Bergwerks-

direktion et la B. St. W. A.-G.

. Contrats des 20 décembre 1019 et o février 1920 entre le Fiskus

des Deutschen Reiches et le Preussischen Bergfiskus.

Patentgesetz und Gesetz, betreffend den Schutz von Gebrauchs-
mustern. Systematisch erläutert von Dr Hermann Isay, Rechts-
anwalt am Kammergericht und Privatdozent an der Technischen
Hochschule Charlottenburg. Dritte Auflage, Berlin 1920 (p. 263).

Protokoll aufgenommen am 3. Juli 1922 in der Direktion der
O. St. W. A.-G. in Chorzéw.

VI. Die internationalen Instanzen für das Oberschlesische
Abstimmungsgebiet (Art. 562-606. Schlussprotokoll Art. XXIII)
vom Reichsgerichtsprasident Dr. Simons. Biüätler für Gesetzes-
kunde, n° 6. Ausgegeben Berlin, Anfang August 1922 — p. 538.

Conférence de la Paix — Rapport de la Commission financière,
Actes de la Conférence, Partie IV (p. 36) — Annexe au P.-V. 6.

Notes du Service juridique en dates des 19 novembre 1920,

17 février 1921 et 7 avril 1922, relatives à l’aliénation par
l'Allemagne d’une usine d’État en Havte-Silésie.

Conférence de la Paix — Rapport de la Commission financière
(extrait).

Lettre en date du 24 août 1921, adressée par le Service d’enre-
gistrement de la Commission des Réparations à la K regs-
lastenkommission.

Tribunal arbitral mixte germano-polonais, cause n° 18.

Compte rendu par la délégation du Royaume des Serbes, Croates
et Slovénes a la Conférence de la Paix, des travaux de la
Section économique, financiére et des communications — Paris,
1919.

Arbitrage entre la Commission des Réparations et le Gouver-
nement allemand (Extrait de la 25mMe audience du 11 février
1924).

Journal des lois de la République de Pologne (n° 67, p. 600) —
Loi du 3 août 1922,
106

Annexe I.
Annexe 2.
Annexe 3.

Annexe 4.

Annexe 5.
Annexe 6.
Annexe 7.
Annexe 8.
Annexe 9.
Annexe Io.

Annexe Ii a.
Annexe 118.

Annexe Iic.

Annexe 33.

Annexe 34.

ARRÊT N° 7, — HAUTE-SILESIE POLONAISE

Annexes à la Duplique du Gouvernement polonais.

Annexes to the Polish Rejoinder.

Journal des lois de la République de Pologne. — N° 46, du
22 juin 1922.

Résumé d’une Conférence convoquée par M. Calonder, le
9 avril à tr heures, à l'Hôtel Beau-Rivage.

Lettre en date du 31 mai 1918, adressée par la B. St. W. au
Président du Kreisausschusses des Landkreises Kattowitz, Kattowitz.

Circulaire du Séaatssehretär des Reichsschatzamts, datée de Berlin
le 13 mai 1916.

Lettre datée de Berlin, le 5 novembre 1919, adressée par la
B. St. W. A.-G. Zentrale, aux R. St. W. Geschäftsfübrung :
B. St. W. A.-G. Abteilung Reichswerke.

Moniteur polonais : n° 206, du 18 novembre 1918 (Partie offi-
cielle). Extrait.
Moniteur polonais: n° 207, du 19 novembre 1918 (Partie offi-
cielle). Extrait.

Moniteur polonais : n° 206, du 18 novembre 1918 (Partie offi-
cielle). Extrait.

Moniteur polonais: n° 230, du 16 décembre 1918 (Partie offi-
cielle). Extrait.

Convention concernant la protection réciproque des intérêts
en rapport avec la retraite des troupes allemandes des terri-
toires du groupe Kieff et de la rome armée.

Rapport en date du 14 janvier 1920 de la Kriegsamistelle
Düngerreferat, Breslau.

Lettre datée de Myslowitz, le 4 avril 1920, adressée par le
Haupizollamt aux KR. St. W. à Chorzéw.

Lettre datée de Kattowitz, le 18 juillet 1921, adressée par
V Oberschlesische Berg- und Hütienmännischer Verein, E. V., aux
R. St. W., à Chorzéw.

II. Affaires des grands fonds.

II. Large Rural Estates.

Annexes au Contre-Mémoire du Gouvernement polonais.

Annexes to the Polish Counter-Case.

Lettre datée de Kattowitz, le 19 janvier 1925, adressée par la
Giesches A.-G. à M. le président de l'Office principal de liquidation,
à Varsovie.

Lettre en date du 5 octobre 1925, adressée par l'Office principal
de liquidation à l'Administration apostolique de la Haute-Silésie,'
à Kattowitz. .
ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE 107

D. — PIÈCES DÉPOSÉES PAR L’AGENT DU GOUVERNEMENT POLONAIS.

D. — PRODUCED IN COURT BY THE AGENT FOR THE POLISH
GOVERNMENT,

I. Affaire de Chorz6éw.
I. Chorzow.

Procés-verbal de la séance de la rome Commission. Extrait daté de Beu-
then le 9 décembre 1925.

II, Affaires des grands fonds.
II. Large Rural Estates.

Extraits du Monitor Polski, n° 7, 11 janvier 1926, et n° 17, 22 janvier 1926.

Lettre datée de Varsovie le 19 janvier.1926 et adressée par l'Office princi-
pal de liquidation à la Direction de la Société Georg von Gitesche’s Erben
a Katowice.

Lettre datée de Varsovie le 19 janvier 1926, adressée par l'Office principal
de liquidation à la Direction de la Vereinigte Kônigs- und Laurahiitte A.-G.
à Berlin. .

Tableau récapitulatif fournissant des indications sur les grands fonds qui
ont fait l’objet d’une notification.

Notification, datée de Katowice le 19 décembre 1924, signifiée à la Ville
de Ratibor.

E. — PIECES TRANSMISES SUR DEMANDE DE LA COUR PAR
LA COMMISSION DES REPARATIONS.

E, — FORWARDED BY THE REPARATION COMMISSION AT THE
REQUEST OF THE COURT.

Droit pour la Commission des Réparations d'interpréter les articles qu'elle
est chargée d'appliquer. (Avis du Service juridique n° 128.)

Vente des usines de Chorz6w et de Piesteritz (Avis du service juridique
n° 130 fer).

Deutsche Kriegslastenkommission. Déclaration du Gouvernement allemand en
date du 15 septembre 1920. Z 581 et 5814.
